Case 4:20-cv-02948 Document 1-3 Filed on 08/21/20 in TXSD Page 1 of 2




           EXHIBIT B
Case 4:20-cv-02948 Document 1-3 Filed on 08/21/20 in TXSD Page 2 of 2               7/9/2019 5:28 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 34994798
                                                                                   By: JESSICA MOIR
                                                                             Filed: 7/9/2019 5:28 PM
